FILE COPY




                                          COURT OF APPEALS
                                           SECOND DISTRICT           OF      TEXAS
CHIEF JUSTICE                                                                                CLERK
 BONNIE SUDDERTH                            TIM CURRY CRIMINAL JUSTICE CENTER                  DEBRA SPISAK
                                                 401 W. BELKNAP, SUITE 9000
JUSTICES                                       FORT WORTH, TEXAS 76196-0211                  CHIEF STAFF ATTORNEY
  SUE WALKER                                                                                  LISA M. WEST
  BILL MEIER                                         TEL: (817) 884-1900
  LEE GABRIEL                                                                                GENERAL COUNSEL
  ELIZABETH KERR                                    FAX: (817) 884-1932                       CLARISSA HODGES
  MARK T. PITTMAN
  J. WADE BIRDWELL                                 www.txcourts.gov/2ndcoa



                                               December 7, 2017

    Caroline Cook                                              John T. Eck
    Consovoy McCarthy Park, PLLC                               933 W. Weatherford St.
    3033 Wilson Blvd., Suite 700                               Fort Worth, TX 76102
    Arlington, VA 22201                                        * DELIVERED VIA E-MAIL *
    * DELIVERED VIA E-MAIL *
                                                               Hon. David L. Evans
    Rebekah Perry Ricketts                                     Regional Presiding Judge
    Gibson, Dunn & Crutcher LLP                                Tom Vandergriff Civil Courts Bldg.
    2100 McKinney Ave., Ste. 1100                              100 N. Calhoun St., 2nd Floor
    Dallas, TX 75201-6912                                      Fort Worth, TX 76196
    * DELIVERED VIA E-MAIL *                                   * DELIVERED VIA E-MAIL *

    William Consovoy                                           Matthew D. McGill
    Consovoy McCarthy Park, PLLC                               Gibson, Dunn & Crutcher LLP
    3033 Wilson Blvd., Suite 700                               1050 Connecticut Avenue, N.W.
    Arlington, VA 22201                                        Washington, DC 20036
    * DELIVERED VIA E-MAIL *                                   * DELIVERED VIA E-MAIL *

    Kristi Crawford                                            Civil District Clerk, Tarrant County
    Cherokee Nation                                            Tom Vandergriff Civil Courts Bldg.
    P.O. Box 948                                               100 N. Calhoun St., 2nd Floor
    Tahlequah, OK 74465                                        Fort Worth, TX 76196
    * DELIVERED VIA E-MAIL *                                   * DELIVERED VIA E-MAIL *

    Hon. Timothy A. Menikos                                    Debra A. Windsor
    Judge, 323rd District Court                                Assistant District Attorney
    Juvenile Justice Center                                    401 W. Belknap St.
    2701 Kimbo Rd.                                             Fort Worth, TX 76196-0201
    Fort Worth, TX 76111-3007                                  * DELIVERED VIA E-MAIL *
    * DELIVERED VIA E-MAIL *

    RE:              Court of Appeals Number:           02-17-00298-CV, 02-17-00300-CV
                     Trial Court Case Number:           323-103401-16, 323-105593-17

    Style:           In the Interest of A.M., a Child
                                                                       FILE COPY

02-17-00298-CV
December 7, 2017
Page 2


       Today the Second Court of Appeals issued an opinion and judgment in the
above-referenced causes. Copies of the opinion and judgment are attached and can
also be viewed on our Court’s webpage at: http://www.txcourts.gov/2ndcoa.

                                           Respectfully yours,

                                           DEBRA SPISAK, CLERK